            Case 1:20-cv-00222-KPF Document 26 Filed 07/17/20 Page 1 of 3


                                     Frederick C. Kelly
                                             Attorney at Law
                                          One Harriman Square
                                            Goshen, New York
                                  845 294-7945  Fax 845 294-7889
                                         fckellylaw@gmail.com
                               Service by electronic means is not accepted.


Hon. Katherine Polk Failla
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

July 17, 2020          Via ECF, with courtesy copy to
                       Failla_NYSDChambers@nysd.uscourts.gov

Re:    Brimelow v New York Times Co.
       Civil Action No. 20-cv-00222


Honorable Madam:

This firm represent Plaintiff Peter Brimelow in the above defamation action.

With the consent of Opposing Counsel, Plaintiff requests permission to adjourn the deadlines for

the pending Motion to Dismiss by one week.

       1.       the original due date of this motion was July 21, 2020. However, because of the

                publication of a new round of defamatory material on May 5, 2020, Plaintiff

                needed to amend his pleadings, which required a new motion schedule based on

                the new pleading. See DKT. 20. The new motion schedule based on the amended

                pleadings requires Opposition by July 21st and a new due date of August 4th. This

                new motion schedule based on the new pleadings has not been previously

                adjourned.

       2.       The has been no previous request for an extension of time, other than as set forth

                                              Page 1 of 3
            Case 1:20-cv-00222-KPF Document 26 Filed 07/17/20 Page 2 of 3


                above.

       3.       The previous request was granted because of the new pleadings, which were based

                on newly published material.

       4.       The reason for the current request is unanticipated work load by the Plaintiff’s

                attorney. Specifically, he was lately retained by a client, which new matter has

                required vigorous motion practice, including deadlines this week and the next

                which have taken an inordinate and unforeseen amount of time.

       5.       Opposing Counsel consents to the request.

Thus, under Plaintiff’s proposal, his opposition would be adjourned from July 21, 2020 to July

28, 2020 and Defendant’s reply would be adjourned from August 4, 2020 to August 11, 2020.



Opposing Counsel is being copied on this correspondence, as indicated below. I thank you for

your time and attention herein, and remain


                                       Very truly yours,




                                       /s/
                                       Frederick C. Kelly, Esq.



cc:    David E. McCraw, Esq.           Via Email & ECF Filing




                                             Page 2 of 3
Case 1:20-cv-00222-KPF Document 26 Filed 07/17/20 Page 3 of 3




                         Page 3 of 3
